Supreme Court
                                                            No. 2017-177-Appeal.
                                                            (WB 14-532)




     James P. Manning                    :

              v.                         :

 Rose Hill Golf Club, Inc.               :


           Present: Suttell, C.J., Goldberg, Robinson, and Indeglia, JJ.

                                        ORDER

The Court being evenly divided, the judgment of the Superior Court is affirmed.

Justice Flaherty did not participate.



Entered as an Order of this Court this 14th
                                       ___ day of December, 2018.

                                                    By Order,

                                                    _____________/s/_______________

                                                                    Clerk
STATE OF RHODE ISLAND AND                                  PROVIDENCE PLANTATIONS



                        SUPREME COURT – CLERK’S OFFICE

                                 ORDER COVER SHEET

Title of Case                        James P. Manning v. Rose Hill Golf Club, Inc.
                                     No. 2017-177-Appeal.
Case Number
                                     (WB 14-532)
                                     December 14, 2018
Date Order Filed

Justices                             Suttell, C.J., Goldberg, Robinson, and Indeglia, JJ.
                                     Washington County Superior Court
Source of Appeal
                                     Associate Justice Brian P. Stern
Judicial Officer From Lower Court
                                     For Plaintiff:

                                     Stephen F. Del Sesto, Esq.
Attorney(s) on Appeal
                                     For Defendant:

                                     Robert E. Flaherty, Esq.




SU-CMS-02B (revised November 2016)